PER CURIAM.
In this Anders1 appeal, we affirm Cody Huggins’ judgments and sentences and the revocation of his probation. However, the order of revocation of probation entered on December 4, 2016, does not identify the conditions found to have been violated. We remand solely for entry of a corrected revocation order specifying the condition(s) of probation that Mr. Huggins violated. See Greene v. State, 919 So.2d 684, 686 (Fla. 2d DCA 2006) (“A proper order of revocation will identify the specific conditions of probation violated by the defendant.”).
Affirmed; remanded with directions.
NORTHCUTT, CASANUEVA, and MORRIS, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).